Citation Nr: 0809366	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-24 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1956.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability (lumbar 
arthritis).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran contends that his currently diagnosed low back 
disability can be traced to a December 1954 injury that he 
incurred in service.

The veteran's service medical records reflect that in 
December 1954, he was treated for injuries to his right ankle 
and foot after falling from a line pole and landing on his 
right heel while on active duty in Korea.  The diagnosis was 
a fracture of the os calis and the veteran's right ankle and 
foot were placed in a cast for 10 weeks.  The veteran's 
service medical records thereafter show that once the cast 
was removed, the veteran continued to experience pain in his 
lower right extremity.  In December 1955, he underwent 
surgery on his right foot (right triple arthorodesis).  He 
was subsequently discharged from service on account of his 
right ankle and foot disabilities.  The veteran now claims to 
have injured his back as well as his right ankle and foot 
when he fell in December 1954.  However, his service medical 
records are negative for complaints, treatment, or diagnoses 
of back problems, either at the time that he fell or at any 
other point during his period of active service.

Additionally, the veteran contends that he was treated for 
back problems by a  private orthopedist in the mid-1980s.  
Specifically, the veteran maintains that the private 
orthopedist X-rayed his back and found evidence of a prior 
lumbar fracture.  However, the veteran has informed VA that 
he is unable to obtain any of those private medical records.  
Consequently, the earliest post-service evidence of record 
showing treatment for back problems is dated in March 2005, 
more than 38 years after the veteran left service.  At that 
time, the veteran was treated for complaints of back pain at 
the VA Medical Center in Dublin, Georgia.  An X-ray 
examination was conducted of the veteran's lumbosacral spine, 
which revealed mild compression at the L3 vertebra.  The 
impression was lumbar arthritis.  The VA physician who 
performed the X-ray examination opined that the mild 
compression at L3 may indicate trauma from a prior back 
injury.  In this regard, the veteran has stated that his only 
prior back injury is the one he sustained in the course of 
his December 1954 fall.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As noted above, the VA physician who 
examined the veteran in March 2005 noted that the mild 
compression at the L3 vertebra, shown on X-ray, was possibly 
indicative of trauma from a prior back injury.  However, the 
VA physician did not specifically relate the veteran's low 
back disability to his March 1954 injury or to any other 
incident during service.  Nor does it appear that the VA 
physician reviewed the veteran's claims folder.  The Board 
therefore finds that the VA physician's finding of a possible 
connection between the veteran's low back disability and a 
prior back injury is too speculative to warrant a grant of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder may or may not exist or may or may not be 
related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2007).  Therefore, the claim must be remanded for a VA 
examination with review of the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the etiology of his currently 
diagnosed low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  The examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the veteran's 
currently diagnosed low back disability 
(lumbar arthritis) is etiologically 
related to his period of active service, 
including the March 1954 injury noted in 
his service medical records.  A rationale 
for the opinion must be provided.  The 
examiner should reconcile the opinion with 
all other opinions of record.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

